Citation Nr: 1208461	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury with left arm weakness.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to a higher initial rating for residuals of a traumatic brain injury, currently evaluated as 10 percent disabling from September 6, 2005, and 40 percent disabling from October 23, 2008.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system reveals that the Veteran has timely appealed the issue of entitlement to a higher initial rating for residuals of a traumatic brain injury, as reflected on the title page of this decision.  A statement of the case was issued in January 2012, and a VA Form 9 (substantive appeal), including a request for a Board hearing, was received in February 2012.

The Veteran provided testimony at a July 2009 hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  The case was subsequently remanded for further development in December 2009 and has since been returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a letter from the Veteran's representative received into the paper claims file in January 2012 and in a VA Form 9 received into the Virtual VA claims file in February 2012, the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board.  In February 2012, a Deputy Vice Chairman at the Board granted the Veteran's motion for a hearing.  See 38 C.F.R. § 20.704.

 In view of the foregoing, and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:


The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the case.  The appellant need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



